Exhibit 10.22

 

JOINDER

 

TSG Holdings Corp.

 

Joinder

 

To the Securities Holders Agreement

 

and

 

Registration Rights Agreement

 

TSG Holdings Corp.
11311 McCormick Road
Suite 260
Hunt Valley, MD  21031-1437

 

Gentlemen and Ladies:

 

In connection with the undersigned’s receipt from the estate of David T.
Merchant of 53.191 shares of Common Stock and 4.46809 shares of Series A 10%
Cumulative Compounding Preferred Stock of TSG Holdings Corp., a Delaware
corporation (the “Company”), which are represented by Certificate No. C30 and
Certificate No. AP30, respectively (together the “Shares”), the undersigned
hereby represents and warrants to, and agrees and covenants with, you as
follows:

 

1.             BY THIS INSTRUMENT THE UNDERSIGNED SHALL BE BOUND BY THE TERMS
AND CONDITIONS OF THE SECURITIES HOLDERS AGREEMENT, DATED AS AUGUST 21, 2003
(THE “SECURITIES HOLDERS AGREEMENT”), BY AND AMONG THE COMPANY, BRUCKMANN,
ROSSER, SHERRILL & CO. II, L.P., A DELAWARE LIMITED PARTNERSHIP (“BRS”), ING
FURMAN SELZ INVESTORS III L.P., A DELAWARE LIMITED PARTNERSHIP (“ING FURMAN
SELZ”), ING BARINGS GLOBAL LEVERAGED EQUITY PLAN LTD., A BERMUDA CORPORATION
(“ING BARINGS GLOBAL”), ING BARINGS U.S. LEVERAGED EQUITY PLAN LLC, A DELAWARE
LIMITED LIABILITY COMPANY (“ING BARINGS U.S.) AND THE OTHER SIGNATORIES THERETO.
THE UNDERSIGNED HEREBY AGREES THAT IT SHALL BE A “PERMITTED TRANSFEREE” UNDER
THE TERMS OF THE SECURITIES HOLDERS AGREEMENT, AND SHALL TAKE THE SHARES SUBJECT
TO AND BE FULLY BOUND BY THE TERMS OF THE SECURITIES HOLDERS AGREEMENT WITH THE
SAME EFFECT AS IF IT WERE A “MANAGEMENT INVESTOR” AS SUCH TERM IS DEFINED
THEREIN. THE UNDERSIGNED FURTHER AGREES THAT THE SHARES SHALL CONTINUE TO BE
CONSIDERED “MANAGEMENT SECURITIES” FOR PURPOSES OF THE SECURITIES HOLDERS
AGREEMENT, AND WILLIAM P. WALTERS SHALL BE CONSIDERED THE MANAGEMENT INVESTOR
WITH RESPECT TO SUCH MANAGEMENT SECURITIES.

 

2.             BY THIS INSTRUMENT THE UNDERSIGNED ALSO SHALL BE BOUND BY THE
TERMS AND CONDITIONS OF THE REGISTRATION RIGHTS AGREEMENT, DATED AS OF AUGUST
21, 2003 BY AND AMONG THE COMPANY, BRS, ING FURMAN SELZ, ING BARINGS GLOBAL, ING
BARINGS U.S., AND THE OTHER SIGNATORIES THERETO (THE “REGISTRATION RIGHTS
AGREEMENT,” AND TOGETHER WITH THE SECURITIES HOLDERS AGREEMENT, THE
“AGREEMENTS”). THE UNDERSIGNED HEREBY AGREES THAT IT SHALL TAKE THE

 

--------------------------------------------------------------------------------


 

SHARES SUBJECT TO AND BE FULLY BOUND BY THE TERMS OF THE REGISTRATION RIGHTS
AGREEMENT WITH THE SAME EFFECT AS IF IT WERE A “MANAGEMENT INVESTOR” AS SUCH
TERM IS DEFINED THEREIN. THE UNDERSIGNED FURTHER AGREES THAT THE SHARES SHALL BY
DEEMED TO BE “REGISTRABLE SECURITIES” FOR PURPOSES OF THE REGISTRATION RIGHTS
AGREEMENT, AND THE UNDERSIGNED SHALL BE DEEMED TO BE A HOLDER OF “REGISTRABLE
SECURITIES” FOR PURPOSES THEREOF.

 

3.             THE UNDERSIGNED HAS READ AND UNDERSTANDS EACH OF THE PROVISIONS
OF EACH OF THE AGREEMENTS.

 

4.             THE UNDERSIGNED HAS FULL LEGAL RIGHT, POWER AND AUTHORITY TO
ENTER INTO THIS JOINDER AND TO PERFORM ITS OBLIGATIONS HEREUNDER WITHOUT THE
NEED FOR THE CONSENT OF ANY OTHER PERSON.

 

5.             THIS JOINDER HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED AND
CONSTITUTES THE VALID AND BINDING OBLIGATION ENFORCEABLE AGAINST THE UNDERSIGNED
IN ACCORDANCE WITH THE TERMS HEREOF.

 

6.             THE SHARES ARE BEING ACQUIRED BY THE UNDERSIGNED SOLELY FOR ITS
OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO ANY FURTHER DISTRIBUTION
THEREOF THAT WOULD VIOLATE THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR THE APPLICABLE SECURITIES LAWS OF ANY STATE. THE
UNDERSIGNED WILL NOT DISTRIBUTE THE SHARES IN VIOLATION OF THE SECURITIES ACT OR
THE APPLICABLE SECURITIES LAWS OF ANY STATE.

 

7.             THE UNDERSIGNED UNDERSTANDS THAT THE SHARES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR REGISTERED FOR RESALE UNDER THE
SECURITIES LAWS OF ANY STATE AND MUST BE HELD INDEFINITELY UNLESS SUBSEQUENTLY
REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR
UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS OR BECOMES AVAILABLE.

 

8.             THE UNDERSIGNED AGREES THAT THE CERTIFICATES REPRESENTING THE
SHARES SHALL BEAR THE FOLLOWING LEGENDS OR SIMILAR LEGENDS:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR THE DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO THE TERMS AND
CONDITIONS OF A SECURITIES HOLDERS AGREEMENT BY AND AMONG THE COMPANY AND THE
HOLDERS SPECIFIED THEREIN, AS AMENDED FROM TIME TO TIME (THE “SECURITIES HOLDERS
AGREEMENT”), A COPY OF WHICH AGREEMENT IS ON FILE AT

 

2

--------------------------------------------------------------------------------


 

THE PRINCIPAL OFFICE OF THE COMPANY. THE SALE, TRANSFER, ASSIGNMENT OR OTHER
DISPOSITION OF THE SECURITIES IS SUBJECT TO THE TERMS OF SUCH AGREEMENT AND THE
SECURITIES ARE TRANSFERABLE OR OTHERWISE DISPOSABLE ONLY UPON PROOF OF
COMPLIANCE THEREWITH.

 

9.             IN ADDITION TO THE LEGENDS REQUIRED BY SECTION 8 ABOVE, THE
FOLLOWING LEGEND SHALL APPEAR ON CERTIFICATES REPRESENTING MANAGEMENT SECURITIES
(AS DEFINED IN THE SECURITIES HOLDERS AGREEMENT), PROVIDED, THAT THE COMPANY’S
FAILURE TO CAUSE CERTIFICATES REPRESENTING MANAGEMENT SECURITIES TO BEAR SUCH
LEGEND SHALL NOT AFFECT THE COMPANY’S PURCHASE OPTION DESCRIBED IN SECTION 4.3
THEREIN:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO A PURCHASE
OPTION OF THE COMPANY APPLICABLE TO “MANAGEMENT SECURITIES” AS DESCRIBED IN THE
SECURITIES HOLDERS AGREEMENT, A COPY OF WHICH AGREEMENT IS ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY.

 

10.           THE UNDERSIGNED AGREES THAT A NOTATION WILL BE MADE IN THE
APPROPRIATE TRANSFER RECORDS OF THE COMPANY WITH RESPECT TO THE RESTRICTIONS ON
TRANSFER OF THE SHARES REQUIRED UNDER OR PURSUANT TO THE AGREEMENTS.

 

11.           THE UNDERSIGNED HAS EXECUTED THIS JOINDER AND DECLARE THAT THE
INFORMATION CONTAINED HEREIN IS CURRENT, COMPLETE AND ACCURATE AND MAY BE RELIED
UPON BY THE COMPANY.

 

 

Very truly yours,

 

 

 

 

 

 /s/ William P. Walters

 

 

William P. Walters

 

 

 

 

Dated: August 3, 2004

 

 

 

 

 

Agreed and Accepted:

 

 

 

TSG HOLDINGS CORP.

 

 

 

 

 

By:

 

/s/ Robert M. Jakobe

 

 

 

Name:

Robert M. Jakobe

 

 

Title:

Chief Financial Officer

 

 

3

--------------------------------------------------------------------------------